Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 have been cancelled. Claims 21 -23 have been added. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group II, drawn to an anti-human CD98 antibody drug conjugate and method of making, in the reply filed on 08/24/2021 is acknowledged.
Applicant’s election of the anti-CD98 antibody drug conjugate species CL- huAb 110-XW in the reply filed on 08/24/2021 is acknowledged. 
Claims 21 – 23 are currently pending in this application. 

Claims 21 – 23 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has claimed anti-CD98 antibody drug conjugates comprising a BcL-xL inhibitor. Anti-CD98 antibodies have been developed for treating cancer (see, for example, U.S. Pat. No. 9,688,770 B2). However, the anti-CD98 antibody amino acid sequences of the instant claims do not appear to be obvious variants of those disclosed in the prior art. While the BcL-xL inhibitor defined as the “XW” drug-linker synthon is known in the prior art (see US 2016/0158377 A1), there does not appear to be any teaching, suggestion, or motivation in the prior art that either anticipates or renders obvious the antibody drug conjugate of the claimed invention, specifically why artisans would use “XW” drug-linker synthon as required by the instant claims compared to other BcL-xL drug-linker .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644